Exhibit 10.16

 

DIRECTOR/OFFICER

INDEMNIFICATION AGREEMENT

 

This Agreement (the “Agreement”) is made and entered into this 7th day of March,
2012, by and among Ferrellgas, Inc., a Delaware corporation (“Ferrellgas”),
Ferrellgas Partners, L.P., a Delaware limited partnership (the “MLP”), and
Ferrellgas, L.P., a Delaware limited partnership (the “OLP”, and collectively
with Ferrellgas and the MLP, jointly and severally, the “Company”), and the
person whose name appears on the signature page attached hereto (“Indemnitee”).

 

WHEREAS, qualified persons are reluctant to serve privately or publicly-held
corporations as directors or officers or in other capacities, unless they are
provided with adequate protection against inordinate risks of claims and actions
against them arising out of their service to and activities on behalf of such
corporations;

 

WHEREAS, the uncertainties related to obtaining adequate insurance and
indemnification have increased the difficulty of attracting and retaining such
persons;

 

WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by law, so that such persons will serve or continue to serve the Company and/or
its subsidiaries free from undue concern that they will not be adequately
indemnified;

 

WHEREAS, the Company and the Indemnitee recognize that the legal risks and
potential liabilities, and the threat thereof, associated with lawsuits filed
against persons serving the Company and/or its subsidiaries, and the resultant
substantial time, expense and anxiety spent and endured in defending lawsuits
bears no reasonable relationship to the compensation received by such persons,
and thus poses a significant deterrent and increased reluctance on the part of
experienced and capable individuals to serve the Company and/or its
subsidiaries;

 

WHEREAS, the Certificate of Incorporation and Bylaws, each as amended, of
Ferrellgas and each of the limited partnership agreements, as amended, of the
MLP and the OLP and the General Corporation Law of the State of Delaware
(“Delaware Law”) provide for the elimination of personal liability on the part
of directors and officers for monetary damages resulting from certain actions
taken in such capacity and permit indemnification of directors, officers, agents
and employees and specifically provide that they are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and persons
providing services to it; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve, and to take on
additional service for or on behalf of the Company on the condition that he/she
be indemnified according to the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and promises contained herein,
the parties agree as follows:

 

SECTION 1.         Services by Indemnitee.

 

In addition to serving as an officer and/or director of Ferrellgas on behalf of
Ferrellgas in its own name and as general partner of the MLP and the
OLP, Indemnitee agrees, at the Company’s request or for its benefit to serve, as
a director, officer, employee, agent or fiduciary (including trustee) of any
other corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise (collectively, the “Other Entities”).
But “Other Entities” specifically exclude Ferrell Companies, Inc. and the
Ferrell Companies, Inc. Employee Stock Ownership Plan and their respective
subsidiaries.  Nothing contained herein shall entitle or require Indemnitee to
continue in Indemnitee’s present position or any future position with the
Company or any of the Other Entities.

 

SECTION 2.         Term of Agreement.

 

This Agreement shall continue until and terminate upon the later of (a) fifteen
years after the date that Indemnitee ceases to hold a Corporate Status or
(b) 120 days after the final termination of all pending Proceedings in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 8 of this Agreement.

 

SECTION 3.         Indemnification.

 

3.1           General. The Company hereby irrevocably, absolutely and
unconditionally agrees to hold harmless and indemnify Indemnitee against all
Liabilities and advance to Indemnitee all Expenses to the fullest extent
permitted by Delaware Law, or by any amendment thereof (but in the case of any
such amendment only to the extent such amendment permits the Company to provide
broader indemnification than provided prior to such amendment), or by other
statutory provisions authorizing or permitting such indemnification applicable
from time to time hereafter.

 

3.2           Proceedings Other Than Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section 3.2 if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be, made a party to any threatened, pending or completed
Proceeding, other than a Proceeding by or in the right of the Company or the
Other Entities.  Under this Section 3.2, Indemnitee shall be indemnified against
all Liabilities incurred by Indemnitee or on Indemnitee’s behalf in connection
with such Proceeding or any claim, issue or matter therein, if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or the Other Entities and, with
respect to any criminal Proceeding, had no reasonable cause to believe the
conduct was unlawful.

 

3.3           Proceedings by or in the Right of the Company.  Indemnitee shall
be entitled to the rights of indemnification provided in this Section 3.3, if by
reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be,
made a party to any threatened, pending or

 

2

--------------------------------------------------------------------------------


 

completed Proceeding brought by or in the right of the Company or any of the
Other Entities to procure a judgment in its favor.  Subject to the last sentence
of this Section 3.3, Indemnitee shall be indemnified against all Liabilities
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter herein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company or the Other Entities.  No indemnification of
Liabilities shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been adjudged to be liable to the
Company or the Other Entities unless and only to the extent that a court of
competent jurisdiction in the State of Delaware, or the court in which such
Proceeding was brought, determines such indemnification is proper.

 

3.4           Indemnification for Expenses as a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a witness, or is made (or asked to) respond to
discovery requests, in any Proceeding to which Indemnitee is not a party and is
not threatened to be made a party, he shall be indemnified against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.

 

3.8           Partial Indemnity.  If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
Liabilities but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.  Moreover, notwithstanding any other provision of this
Agreement to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding or in defense of any claim, issue or
matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.

 

SECTION 4.         Advancement of Expenses.

 

The Company shall advance all Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding within fifteen (15) days after the receipt by the
Company in accordance with Section 13 hereof of a statement from Indemnitee
requesting such advance from time to time, whether prior to or after final
disposition of such Proceeding.  Each such statement shall reasonably evidence
the Expenses incurred by Indemnitee.  Advances shall be unsecured and interest
free and made without regard to the Indemnitee’s ability to repay such
advances.  Indemnitee hereby undertakes to repay any Expenses advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses.

 

SECTION 5.         Specific Limitations on Indemnity.

 

Indemnitee shall not be entitled to indemnification under this Agreement:

 

(a)           in respect to remuneration paid to or advantage gained by
Indemnitee, if it shall be determined by final judgment or other final
adjudication that Indemnitee was not legally entitled to such remuneration or
advantage;

 

3

--------------------------------------------------------------------------------


 

(b)           on account of Indemnitee’s conduct which is finally adjudged to
have been knowingly fraudulent, deliberately dishonest, willful misconduct or
outside the scope of Indemnitee’s position or responsibility with the Company or
the Other Entities; or

 

(c)           in an action by the Company against Indemnitee for the breach,
violation or failure to comply by Indemnitee with any term, condition or
provision set forth in any employee agreement or option grantee agreement to
which the Company or any of the Other Entities and such Indemnitee is a party.

 

SECTION 6.         Procedure for Determination of Entitlement to
Indemnification.

 

6.1           Initial Request. To obtain indemnification under this Agreement in
connection with any Proceeding and for the duration thereof, Indemnitee shall
submit to Ferrellgas a written request in accordance with Section 13 hereof
including such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification.  The Secretary of Ferrellgas shall,
promptly upon receipt of any request for indemnification, advise the Board of
Directors of Ferrellgas in writing that Indemnitee has requested
indemnification, and the Ferrellgas Board shall in turn advise the MLP and the
OLP.

 

6.2           Method of Determination.  Upon written request by Indemnitee for
indemnification pursuant to Section 6.1 and if required by applicable law, a
determination with respect to Indemnitee’s entitlement thereto shall be made:
(a) by Independent Counsel, in a written opinion to the Board of Directors of
Ferrellgas, a copy of which shall be delivered to Indemnitee; (b) by a majority
vote of Disinterested Directors, even though less than a quorum; (c) by a
committee of Disinterested Directors designated by a majority vote of
Disinterested Directors, even though less than a quorum; or (d) by the
stockholders of Ferrellgas as provided in Section 7.2.  If it is determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten (10) days after such determination.

 

6.3           Selection, Payment and Discharge of Independent Counsel.  If
required, Independent Counsel shall be selected by the Board of Directors of
Ferrellgas by a majority vote of a quorum consisting of Disinterested Directors,
if obtainable; and Ferrellgas shall give written notice to Indemnitee advising
Indemnitee of the identity of Independent Counsel so selected; or if such a vote
is not obtainable, Independent Counsel shall be selected by Indemnitee, and
Indemnitee shall give written notice to Ferrellgas advising it of the identity
of Independent Counsel so selected.  In either event Indemnitee or Ferrellgas,
as the case may be, within seven (7) days after such written notice of selection
shall have been given, may deliver to Ferrellgas or to Indemnitee, as the case
may be, a written objection to such selection.  Such objection may be asserted
only on the ground that Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in this Agreement and the
objection shall set forth with particularity the factual basis of such
assertion.  If such written objection is made, Independent Counsel so selected
may not serve as Independent Counsel, unless and until such objection is
withdrawn or a court has determined that such objection is without merit.  If
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6.1, no Independent Counsel shall have been
selected and not objected to, either Ferrellgas or

 

4

--------------------------------------------------------------------------------


 

Indemnitee may petition a court of competent jurisdiction in the State of
Delaware, or another court of competent jurisdiction, for resolution of any
objection which shall have been made by Ferrellgas or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by such court or by such other person as such court
shall designate, and the person with respect to whom an objection is so resolved
or the person so appointed shall act as Independent Counsel under Section 6.2. 
The Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with its actions
pursuant to this Agreement, and the Company shall pay all reasonable fees and
expenses incident to the procedures of the Section 6.3; regardless of the manner
in which such Independent Counsel was selected or appointed.  Upon the due
commencement date of any judicial proceeding or arbitration pursuant to
Section 8.1, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

6.4           Cooperation.  Both the Company and Indemnitee shall cooperate with
the person, persons or entity making the determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee or the Company, as the case may be, and reasonably necessary to such
determination.  Any reasonable costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification).

 

SECTION 7.         Presumptions and Effects of Certain Proceedings.

 

7.1           Burden of Proof.  In making the determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 6.1, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

 

7.2           Failure to Determine Entitlement.  If the person, persons or
entity empowered or selected under Section 6 to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within thirty
(30) days after receipt by the Company of the request therefore, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification; provided,
however, that such 30-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
require(s) such additional time for the obtaining or evaluating of documentation
or information relating thereto; and provided, further, that the foregoing
provisions of this Section 7.2 shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders of Ferrellgas
pursuant to Section 6.2 and if (a) within fifteen (15) days after receipt by the
Company of the request for such determination, the Board of Directors of
Ferrellgas has resolved to submit such determination to the stockholders of

 

5

--------------------------------------------------------------------------------


 

Ferrellgas for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (b) a special meeting of the stockholders of Ferrellgas is called
within fifteen (15) days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within thirty (30) days
after having been so called, and such determination is made thereat.

 

7.3           Effect of Other Proceedings.  The termination of any Proceeding or
of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement), of itself, adversely
affect the right to Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or the
Other Entities, as applicable, and, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that the conduct was unlawful.

 

SECTION 8.         Remedies of Indemnitee.

 

8.1           Adjudication.  In the event that (a) a determination is made
pursuant to Section 6 that Indemnitee is not entitled to indemnification under
this Agreement, (b) advancement of Expenses is not timely made pursuant to
Section 4, or (c) payment of indemnification is not made within ten (10) days
after a determination has been made the Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Sections 6 or 7 of this Agreement, Indemnitee shall be entitled to an
adjudication, in any court of competent jurisdiction selected by Indemnitee
within or without the State of Delaware, of Indemnitee’s entitlement to such
indemnification or advancement of Expenses.  Alternatively, Indemnitee, at his
or her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the rules of the American Arbitration Association. 
Indemnitee shall commence any action under this Section 8.1 within 180 days
following the date on which Indemnitee first has the right to commence such
action hereunder.

 

8.2           De Novo Review.  In the event that a determination shall have been
made pursuant to Section 6 that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to Section 8.1 shall
be conducted in all respects as a de novo trial or arbitration on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.  In
such judicial proceeding or arbitration, the Company shall have the burden of
proving that Indemnitee is not entitled to indemnification or the advancement of
Expenses.

 

8.3           Company Bound.  If a determination shall have been made or deemed
to have been made pursuant to Sections 6 or 7 that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration absent (a) a misstatement of a material fact
or an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading by Indemnitee, in connection with the request for
indemnification or the furnishing of information, or (b) a prohibition of such
indemnification under applicable law.  The Company shall be precluded from
asserting in any such judicial proceeding or arbitration that the procedures and
presumptions of this Agreement are not valid,

 

6

--------------------------------------------------------------------------------


 

binding, and enforceable and shall stipulate in any such court or before any
such arbitrator that the Company is bound by all provisions of this Agreement.

 

8.4           Expenses of Adjudication.  In the event that Indemnitee seeks an
adjudication or an award to enforce his or her rights under this Agreement or to
recover damages for breach of this Agreement, Indemnitee shall be entitled to
recover from the Company and shall be indemnified by the Company against any and
all expenses (of the type described in the definition of Expenses) actually and
reasonable incurred by Indemnitee in such adjudication or arbitration, but only
if Indemnitee prevails therein.  If it shall be determined in such adjudication
or arbitration that Indemnitee is entitled to receive part, but not all, of the
indemnification or advancement of Expenses sought, Indemnitee shall be entitled
to recover such expenses from the Company on a pro rata basis.  If it shall be
determined in such adjudication or arbitration, that Indemnitee is not entitled
to receive any indemnification or advancement of Expenses sought, Indemnitee
shall bear this own Expenses and shall release the Company for its Expenses.

 

SECTION 9.         Non-Exclusivity; Subrogation.

 

9.1           Non-Exclusivity.  The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the certificate of incorporation or bylaws of any
corporation, any other agreement, a vote of stockholders a resolution of
directors, or otherwise.

 

9.2           Subrogation.  In the event of any payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required to take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to embrace such
rights.

 

9.3           No Duplicative Payment.  The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent the Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement, or otherwise.

 

SECTION 10.       Insurance.

 

The Company hereby covenants and agrees that during the term hereof the Company
shall use its best efforts to obtain and maintain in full force and effect
directors’ and officers’ liability insurance (“D&O Insurance”) in reasonable
amounts from established and reputable insurers.  Indemnitee shall be named as
an insured in such a manner as to provide Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors.  Notwithstanding the provisions of this Section 10, the Company shall
have no obligation to obtain or maintain D&O Insurance if the Company determines
in good faith that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusion so as to provide an
insufficient benefit, or Indemnitee is covered by similar insurance maintained
by an affiliate of the Company.  If, at the time of the receipt of the notice

 

7

--------------------------------------------------------------------------------


 

of commencement of a Proceeding, the Company has D&O Insurance in effect which
could provide coverage therefore of if it had prior D&O Insurance which could
provide coverage therefore, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the applicable policy or policies.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay
on behalf of the Indemnitee all amounts payable as a result of such Proceeding
in accordance with the terms of such policy or policies.

 

SECTION 11.       Company May Assume Defense.

 

In the event the Company shall be obligated to pay the Expenses of any
Proceeding against Indemnitee, the Company, if appropriate, shall be entitled to
assume the defense of such Proceeding, with counsel reasonably acceptable to the
Indemnitee, upon the delivery to Indemnitee of written notice of its election to
do so.  After delivery of such notice, the Company shall not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding; provided, however, that
(a) Indemnitee shall have the right to employ counsel in any such Proceeding at
Indemnitee’s expense and (b) if (i) the employment of counsel by Indemnitee and
the payment of such counsel’s fees and expenses has been previously authorized
by the Company in writing, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense and has provided Company written notice setting
forth the existence and nature of such conflict of interest, or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
Proceeding, the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.

 

SECTION 12.       Definitions.

 

For purposes of this Agreement:

 

(a)           “Corporate Status” means the present or former status of a person
as a director, officer, employee, agent or fiduciary (including trustee) of the
Company or any of the Other Entities at the request of the Company and shall
include any position which imposes duties on, or involves services by, such
person with respect to an employee benefit plan, its participants or
beneficiaries.

 

(b)           “Disinterested Director” means a director of Ferrellgas, Inc. who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

 

(c)           “Expenses” means all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees by experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.

 

8

--------------------------------------------------------------------------------


 

(d)           “Independent Counsel” means a law firm, or a member of a law firm,
that is recognized as experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent either
(i) the Company or Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  The term “Independent Counsel” shall not include any
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

(e)           “Liabilities” means any judgments, fines, penalties, or similar
payments or amounts paid or incurred by Indemnitee in connection with any
Proceeding, amounts paid or incurred by Indemnitee or on Indemnitee’s behalf in
settlement of any Proceeding (including any excise taxes assessed upon
Indemnitee with respect to any employee benefit plan), and all Expenses.

 

(f)            “Proceeding” means any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing, or any
other proceeding, pending or threatened, whether civil, criminal, administrative
or investigative, except one initiated by the Indemnitee, unless the Board of
Directors of Ferrellgas, Inc. consents thereto.

 

SECTION 13.       Notices.

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given upon actual receipt by the
party to whom addressed:

 

(a)                                  If to Indemnitee, to the address set forth
on the signature page.

 

(b)                                 If to the Company, to:

 

Ferrellgas, Inc.

7500 College Boulevard, Suite 1000

Overland Park, KS  66210

Attention: Legal Department

 

With a copy to:

Ferrellgas, Inc.

7500 College Boulevard, Suite 1000

Overland Park, KS  66210

Attention: Chief Executive Officer

 

or to such other address as may have been furnished to the other party. 
Promptly after receipt by the Indemnitee of notice of the commencement of or the
threat of commencement of any

 

9

--------------------------------------------------------------------------------


 

Proceeding, the Indemnitee shall notify the Company of the commencement or the
threat of commencement thereof.

 

SECTION 14.       General Provisions.

 

14.1         Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and his or her heirs, executors, and administrators.  The Company
shall require and cause any successor that owns substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

14.2         No Adequate Remedy.  The parties acknowledge that it is impossible
to measure in money the damages which will accrue to either party by reason of a
failure to perform any of the obligations under this Agreement.  Therefore, if
either party shall institute any action or proceeding to enforce the provisions
hereof, the party against whom such action or proceeding is brought hereby
waives the claim or defense that the party bringing such action has an adequate
remedy at law, and the party against whom the action is brought shall not urge
in any action or proceeding the claim or defense that the other party has an
adequate remedy at law.

 

14.3         Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware.

 

14.4         Severability.  If any provision or provisions of this Agreement
shall be held to be invalid or unenforceable for any reason whatsoever: (a) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid or unenforceable) shall not in any way
be affected or impaired thereby; and (b) to the fullest extent possible, the
remaining provisions of this Agreement containing any such provision held to be
invalid or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision or provisions held invalid or unenforceable.

 

14.5         Modification and Waiver.  No supplement modification, or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No amendment, alteration, rescission, or replacement of this
Agreement or any provision hereof shall be effective as to Indemnitee with
respect to any action taken or omitted by Indemnitee before such amendment,
alteration, rescission or replacement.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.  The party shall not be deemed to have waived a right or
remedy provided in or relating to this Agreement unless the waiver is in writing
and duly executed by the party.

 

14.6         Entire Agreement.  This Agreement, as to its subject matter,
exclusively and completely states the rights and duties of the parties, sets
forth their entire understanding, and merges all prior and contemporaneous
representations, promises, proposals, discussions, and

 

10

--------------------------------------------------------------------------------


 

understandings by or between the parties.  The parties agree that this Agreement
does not in any way alter, change or supersede the terms, conditions and
obligations of the parties set forth in any employee agreement or option grantee
agreement to which the Company or any of the Other Entities and Indemnitee may
be a party.

 

14.7         Joint and Several.  The obligations of Ferrellgas, Inc., the MLP
and the OLP hereunder shall be joint and several.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

 

FERRELLGAS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

FERRELLGAS PARTNERS, L.P.

 

 

 

By: Ferrellgas, Inc., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

12

--------------------------------------------------------------------------------